977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter E. LOMAX, Petitioner-Appellant,v.Thomas PASSARO, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 91-6103.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1992Decided:  October 2, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-90-2845-H)
Walter E. Lomax, Appellant Pro Se.
Annabelle Louise Lisic, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
Dismissed.
Before HALL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Walter E. Lomax seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Lomax v. Passaro, No. CA-90-2845-H (D. Md. June 17, 1991).  We deny Lomax's request for oral argument and dispense with argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED